Citation Nr: 0017025	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a leg condition.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the left lower forearm, with 
injury to muscle group VIII.

3.  Entitlement to a rating in excess of 10 percent for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from April 1996 and January 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

On his VA Form 9 of June 1996, the veteran raised the claim 
of service connection for limited use of his left hand, to 
include as secondary to his service-connected residuals of a 
laceration of the left lower forearm, with injury to muscle 
group VIII.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has not presented competent medical evidence 
of a nexus between a current leg condition and any incident 
of active duty, including an injury. 

3.  The veteran's residuals of a laceration to the left 
forearm manifests moderately severe symptoms, and he cannot 
supinate his left arm.

4.  The veteran's pes planus does not manifest characteristic 
callosities or marked deformity, and his pes planus has not 
been characterized as severe.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a leg 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating of 20 percent, and no more, for 
residuals of a laceration of the left lower forearm, with 
injury to muscle group VIII, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.73, Diagnostic Code 5308 (1999).

3.  The criteria for a rating in excess of 10 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5276 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Leg Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in service.  
Id.; 38 C.F.R. § 3.303 (1999).  A disease which is diagnosed 
after service discharge may be considered to be service 
connected if an event or exposure during service subsequently 
results in disability or death.  Id. 

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

The veteran contends that during his active service, his unit 
was moving out and he was picking up cases of ammunition; at 
one point, some boxes of ammunition fell on his leg.  The 
veteran indicated that the blow from the 30-pound wooden case 
caused him to fall off of a truck, and he skinned both of his 
legs during this incident.  He said that he developed a knot 
on his leg, but he could not remember whether he noticed the 
knot before or after his separation from active duty.  In 
addition to claimed residuals of that injury, he asserts that 
he has a vascular condition of the legs that either began 
during or are causally related to active service, and that he 
has developed a skin condition of the legs secondary to the 
vascular condition.  The threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 
The service medical records are negative for a leg condition, 
including an injury or residuals of an injury, a vascular 
condition, or a skin condition.  The record contains a 
document showing that a diagnosis of varicose veins of legs 
and scars, on which someone typed "copy of physical 
examination made on December 1945."  The document does not 
include the veteran's name.

An outpatient treatment note of January 1996 shows that the 
veteran had superficially scaly skin on his shin.  A VA 
examination report of June 1996 reflects that the veteran had 
considerable scaling of the skin on both of his legs 
anteriorly over the tibial crest.  The examiner made no 
reference to the incident during which boxes fell on the 
veteran and he fell off of a truck. 

The veteran submitted a prescription dated either in 
September 1996 or September 1998 from D. Mark Oelrich, M.D., 
reflecting that he has xerosis hyperkeratosis, and that he 
should use lotion twice a day on his legs. 

The veteran testified at his December 1997 RO hearing that he 
has been told that his many of his leg problems are the 
result of poor circulation.  However, there is no indication 
that boxes falling on him during service caused poor 
circulation or any other leg condition.  In fact, the record 
does not contain any competent medical evidence that the 
veteran has residuals of an injury to the legs.   Because of 
the lack of medical evidence showing a nexus between a 
current leg condition and any incident of service, including 
an injury, his claim must be denied as not well grounded.

Although the Board acknowledges that the veteran is sincere 
in his belief that the claimed injury is the root of his leg 
disorders, as a lay person, he is not qualified to 
etiologically relate his symptoms to active duty.  Only 
health care professionals can enter conclusions which require 
medical opinions, such as a medical diagnosis of disability 
or an opinion as to the relationship between a current 
disability and service.  The record contains no indication 
that the veteran has the medical training, expertise, or 
diagnostic ability to competently link his currently 
diagnosed nicotine addiction with service.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  As a result, the veteran's lay 
opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).

Accordingly, the Board must deny the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the legs as not well grounded.  Because he has failed to 
meet his initial burden of submitting evidence of well-
grounded claim for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to the 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Further, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded.  As such, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why the current attempt 
fails.

Residuals of a laceration of the left lower forearm

The veteran was ordered to destroy some munitions, and his 
left forearm was hit with a piece of shrapnel just above the 
wrist.  He has claimed that this injury is becoming 
increasingly symptomatic as to warrant an evaluation in 
excess of 10 percent.  As a preliminary matter, the Board 
finds his claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran established service connection for his residuals 
of a laceration to the left lower forearm in October 1961 and 
he is currently assigned a 10 percent evaluation under DC 
5308.  That code provides that a 10 percent rating for 
moderate injury to Muscle Group VIII of the upper extremity.  
A 20 percent evaluation requires moderately severe injury.  
The veteran testified at his RO hearing in December 1996 that 
he is right handed; thus, his left arm is nondominant.  Code 
5308 also provides a 20 percent evaluation for severe injury 
to Muscle Group VIII; the 30 percent evaluation is applicable 
for severe injury in the dominant upper extremity.  Because 
the veteran is right handed, the 30 percent evaluation is not 
applicable in the present case.  38 C.F.R. § 4.73, DC 5308.

The muscle injury aspect of the veteran's disability (injury 
to the proximal forearm, muscle group VIII, with residual 
fatigue weakness) has been rated by the RO under Diagnostic 
Code 5308.  Muscle injuries of the forearm and hands are 
rated under Diagnostic Codes 5307 through 5309.  Diagnostic 
Code 5308 provides ratings for the disabilities of Muscle 
Group VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73.

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997. 62 Fed. Reg. 30235-
30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of the 
claim under the criteria that is to the veteran's advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the changes do not significantly affect 
the veteran's case and they essentially leave the application 
of the provisions of relevant Diagnostic Codes unchanged.

Under the criteria prior to July 3, 1997, moderate disability 
of muscles is contemplated when there is a through-and-
through or deep penetrating wound of relatively short track 
by a single bullet or a small shell or shrapnel fragment.  
Moderate disability contemplates no explosive effect of a 
high velocity missile and there are no residuals of 
debridement or prolonged infection.  The objective findings 
include entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track through the muscle tissue.  Objective findings 
also include signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus and definite weakness 
or fatigue in comparative tests.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fascia or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  See 38 C.F.R. § 
4.56(c), effective prior to July 3, 1997.

Under the criteria from July 3, 1997, moderate disability of 
muscles is contemplated when there is a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement 
or prolonged infection.  There is a service department record 
or other evidence of inservice treatment for the wound.  
There is a record of consistent complaints of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. The 
objective findings include entrance and (if present) exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue.  There is some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound. There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3), effective from July 
3, 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The service medical records show no disability of the left 
upper extremity. 

According to the "copy of the physical examination made on 
December 22, 1945," the veteran had "inability to 
completely rotate left forearm-no explanation other than 
congenital."  The report is signed by a doctor, but as 
stated above, the veteran is not identified in this report.  
The report does not give any other information regarding the 
left forearm, and there is some question as to the validity 
of the date. 
A VA examination report of July 1947 reflects that the 
veteran had a healed scar just above his wrist on the ulnar 
aspect of the left arm.  The scar was two inches long and not 
adherent.  The examiner diagnosed a shell fragment injury 
above the left wrist with a five degree limitation of motion 
upon supination.

During a VA examination in September 1961, the veteran 
described an incident whereupon he received a laceration on 
the ulnar portion of the distal wrist.  He could not wear a 
wrist watch because of local discomfort, and he had a 
tendency of his left forearm to tire easily.  The veteran 
lacked the final 45 degrees of left forearm supination.  
Normal pronation was present.  He had normal strength 
involving the left forearm and wrist and hand as far as the 
usual strength examination, although the veteran described 
weakness after prolonged use.  He had a healed two inch scar 
on the ulnar surface of the left forearm.  The scar was 
placed perpendicular to the long axis of the forearm and it 
began on the volar surface.  The scar was movable, it was not 
tender, and it was slightly depressed.  There was no sensory 
loss in the hand or in the region of the scar.

An outpatient treatment note from the VA Medical Center 
Cincinnati reflects that the veteran had equal extremity 
strength.  The neurological findings were within normal 
limits, and the veteran could rotate his left forearm to 90 
degrees.

According to a June 1996 VA examination report, the veteran 
reported that he had received a glancing blow from a shell 
fragment, but he was able to return to duty.  The veteran 
also described a shell fragment wound of the left elbow, and 
he said he had difficulty moving the elbow itself.  On 
physical examination, the veteran had a one inch horizontal 
scar which overlaid the distal portion of the ulna.  He could 
not supinate his left arm.  The scar was slightly adherent 
and there was a nick in the underlying tendon.  The tendon 
was intact, however.  The examiner stated that there were no 
other muscle problems.  The examiner also noted a two inch 
scar below the left elbow; the scar was well healed and there 
was no apparent damage to the underlying soft tissue.  The 
examiner indicated that there was some enlargement in the 
left elbow as opposed to the right elbow.  The examiner 
diagnosed scars of shell fragment wounds, as described, and 
limitation of supination of the left forearm, cause unknown.

At a December 1996 RO hearing, the veteran testified as to 
some of the same symptoms as he reported at the June 1996 VA 
examination.  He said that he had some tingling when he wore 
a wrist watch.  He testified that he did not have any 
treatment, but he did not believe that any treatment would 
help.  The veteran also indicated that he took an aspirin a 
day (he had a positive history for a heart attack), and he 
reiterated that he had problems rotating the left forearm.

In light of the foregoing medical evidence, the Board 
concludes that a 20 percent evaluation, and no more, is 
warranted by the veteran's symptoms related to his left arm 
laceration, incurred during World War II.  Although the VA 
examiner in June 1996 indicated that the cause of the lack of 
ability to supinate his left arm was unknown, the examiner in 
July 1947 diagnosed "shell fragment injury above left wrist 
with five degree limitation of motion upon supination."  
Thus, it would appear that the lack of supination is related 
to the shell fragment wound.  The Board has also considered 
the medical note purportedly from December 1945, but it does 
not place significant probative weight on this piece of 
evidence because of the apparent lack of verification for the 
document, which is to the benefit of the veteran because a 
finding that the inability to rotate the left forearm was 
congenital would weigh against rather than support an 
increased rating as a congenital disorder, by definition, 
must have existed prior to service.

On one hand, the examiner in July 1947 has linked a lack of 
supination in the left forearm to the laceration.  On the 
other hand, the examiner in June 1996 has stated that the 
lack of supination was from an unknown cause.  The examiner 
in July 1947 likely had a clearer picture of the original 
wound than an examiner would have about 50 years later.  As 
of July 1947, the veteran's limitation of supination was five 
degrees, and by September 1961, he lacked the final 45 
degrees of supination.  Currently, the veteran cannot 
supinate his left arm at all.  The examiner in June 1996 
noted that the tendon was nicked.  When the RO service 
connected the residuals of the laceration in October 1961, it 
discussed the limitation in the veteran's supination of his 
left forearm.  Thus, the RO believed at that time that the 
limitation of supination was a part of the service-connected 
disability.  This fact, combined with the July 1947 finding 
that the two were part of the same condition, makes it 
reasonable that they are connected in spite of the lack of 
finding at the June 1996 examination.

The veteran's disability picture with respect to his left arm 
appears to have increased in severity, as he can no longer 
supinate his left arm.  The Board finds that his residuals of 
a laceration on his left forearm is now moderately severe; it 
therefore warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.73, Code 5308.  As stated above, the veteran is right 
handed, so even if the Board found that his residuals of a 
laceration were severe, he would only receive a 20 percent 
evaluation because the applicable criteria do not offer a 
higher evaluation for severe injury in the nondominant arm.  
That is, as the result of this decision, he will now received 
the maximum evaluation allowed under Code 5308 for the 
residuals of the injury to his left, nondominant forearm.

As to the possibility of other rating criteria, the Board 
next turns to the range of motion codes for the wrist and 
elbow (38 C.F.R. § 4.71a, Codes 5205-5215).  There is no 
medical evidence of limitation of motion of the left wrist 
due to a shell fragment or laceration injury.  As noted 
above, there is loss of supination but there is no loss of 
bone or bone fusion with the hand fixed in supination or 
hyperpronation to support a 30 percent rating under Code 
5213.  There is no ankylosis or significant limitation of 
flexion or extension of the elbow to a degree that would 
support a rating in excess of 20 percent under Codes 5205-
5207, nor is there any evidence of a flail joint (Code 5209) 
or nonunion of the ulna or radius (Codes 5211, 5212).  It is 
pertinent to note that the rating criteria for muscle 
injuries include limitation of joint motion.  Thus, a 
separate rating for the loss of supination would amount to 
pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

As to the scars on the left upper extremity, it is apparent 
that they are well healed and nontender to palpation.  The 
scars are asymptomatic and productive of no functional 
impairment.  See 38 C.F.R. § 4.118, DC's 7804, 7805.

Pes planus

The veteran has indicated that he has pain in his feet when 
he walks, and he is therefore entitled to an evaluation in 
excess of 10 percent for his service-connected pes planus.  
The Board finds his claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a), and the RO has sufficiently developed 
the claim as to satisfy the duty to assist the veteran.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight-bearing, 
are related considerations.  38 C.F.R. § 4.45.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Service connection for the veteran's pes planus was 
established in September 1949, and he is currently assigned a 
10 percent evaluation under Diagnostic Code 5276.  Under 
Diagnostic Code 5276, a 10 percent evaluation is contemplated 
for moderate bilateral pes planus where the weight-bearing 
line is over or medial to the great toe, inward bowing of the 
tendo achillis, and where there is pain on manipulation and 
use of the feet.  The Board notes that the clinical record 
shows that the veteran's pes planus is bilateral.  A 30 
percent evaluation is warranted where there is bilateral 
severe pes planus with objective evidence of marked deformity 
(pronation abduction, etc.), pain on manipulation, and 
accentuated use, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
evaluation, the maximum schedular rating available for 
bilateral pes planus, is contemplated for pronounced 
symptomatology with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, DC 5276.

The veteran has a long history of pes planus.  He was 
diagnosed with pes planus bilateral, first degree, in July 
1947.  The examiner stated that the condition was mildly 
symptomatic.  By September 1949, the veteran stated that he 
had considerable aching in his feet, and he reported that he 
could not stand on them for any length of time.  The examiner 
indicated that the veteran's feet had normal structure, and 
there was only slight evidence of a pronation of the feet 
with mild loss of arch support.  He diagnosed pes planus, 
subjectively symptomatic.

The veteran indicated that his feet would become unusually 
cold in the winter at the VA examination in September 1961.  
The examiner stated that the veteran had second degree 
bilateral longitudinal and traverse arch flattening.  He 
stated that the veteran had "pes planus with minimal 
symptoms."

The veteran complained of foot discomfort bilaterally on 
ambulation and prolonged standing at his June 1996 VA 
examination.  On physical examination, his gait was normal, 
and his feet had flattening of the longitudinal and traverse 
arches bilaterally.  There was slight pronation of each foot, 
but no bulging of the inner border.  Again, the examiner 
diagnosed pes planus bilaterally.

During his December 1996 RO hearing, he reported that he had 
swelling in his feet when he stood for too long.  The veteran 
was given a foot insert before he left active duty.  His 
heart specialist told him to walk every day, and his feet 
felt like they were "walking on gravel."  He did not offer 
further testimony concerning his pes planus.

In light of the clinical record, the Board finds that an 
evaluation in excess of 10 percent for pes planus is not 
warranted.  The record contains no evidence of marked 
deformity, such as pronation abduction.  The veteran has 
indicated that he had pain on manipulation, but there is no 
clinical evidence of characteristic callosities.  Although he 
said there was swelling when he stood too long, the evidence 
does not show that there is any inward displacement or severe 
spasm of the tendo achillis.  The examination report of June 
1996 reflects that the veteran has a normal gait, although 
the veteran testified that his feet feel like they are 
"walking on gravel."  The latest medical evidence shows 
subjective complaints of pain, and there was flattening of 
the arches, but there was no showing of symptoms to warrant a 
30 percent evaluation for his pes planus.  Thus, the Board 
concludes that the evidence is against the higher of the two 
evaluations.  The Board has further considered the 
applicability of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b); however, the doctrine is inapplicable 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a leg condition is denied.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 20 percent, and no more, 
for residuals of a laceration of the left lower forearm, with 
injury to muscle group VIII is granted.

Entitlement to a rating in excess of 10 percent for pes 
planus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

